DETAILED ACTION

Examiner’s Note
The Examiner notes that this present communication is a second Non-Final Office Action because the 11/30/2020 Final Rejection incorrectly maintained the Obviousness rejection over claims 10-12. 
Furthermore, the 11/30/20 OA indicated that claim 1 and its dependencies were free of the prior art. Since the 11/30/20 OA, however, new facts have come to light which render that offer moot (see the below Obviousness rejection). Applicant's cooperative and constructive attitude is acknowledged and appreciated, and the Examiner regrets the confusion. 
Previous Rejections
Applicant’s arguments, filed 03/30/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toll et al (US 2011/0021426 A1), in view of Christoph et al (US 2010/0311842 A1).
	Toll taught pharmaceutical compositions [0012] comprising water [0086] and tapentadol [0082], wherein the composition was formulated as a cream (e.g., semisolid) [0085]. Preservatives were taught as optional to inclusion within the composition [0086].  
Additionally, Toll taught the treatment of neuropathic pain, at claim 1.
	However, Toll was silent the tapentadol as an antimicrobial preservative, as recited in claim 1. Further, Toll was silent the amount of the active agent, as recited in claim 6.
	Christoph taught a method of treating neuropathic pain in a subject suffering therefrom, comprising administering an effective polyneuropathic pain inhibiting amount (at least 0.05 to 90 %) of (1 R,2R)-3-(3-dimethylamino-1-ethyl-2-methylpropyl)phenol (e.g., tapentadol) [claim 1; 0020 and 0072].
Since Toll taught formulations comprising active agents (e.g., tapentadol) for the treatment of neuropathic pain, it would have been prima facie obvious to one of ordinary skill in the art to include at least 0.05 to 90 % tapentadol within Williams, as taught by Christoph. An ordinarily skilled artisan would have been motivated because, at 0.05 to 90 %, tapentadol is effective in inhibiting neuropathic pain in subjects suffering therefrom, as taught by Christoph [Christoph; claim 1 and col 4, lines 4-13].
	The instant claim 1 recites tapentadol as an antimicrobial preservative.
The combined teachings of the prior art did not specifically recognize tapentadol as an antimicrobial preservative. However, the originally filed specification [0069-0083, 
Since Toll taught tapentadol compositions formulated at a pH of 4.5-8.5; and Christoph taught tapentadol concentrations of at least 0.05 to 90 %, it appears that the compositions of the instant claims, and those of the combined teachings of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., tapentadol as a preservative).
This is because the instant specification disclosed that tapentadol has an antimicrobial effect that is concentration- (0.6 % and 1.25 %, at Table 1) and pH- (pH 8, at Tables 6-7 and 9) dependent. In addition, Toll taught tapentadol compositions formulated at a pH of 4.5-8.5; meanwhile, Christoph taught tapentadol concentrations of at least 0.05 to 90 %. 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112). Furthermore, something which is old (e.g. tapentadol) does not become patentable upon the discovery of a new property (e.g., preservative), and this feature need not have been recognized at the time of the invention.
	Toll, in view of Christoph, reads on claims 1-2 and 4-5.

The instant claim 3 recites a pH value of at least 5.5. Toll taught pH at 4.5-8.5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 6 recites at least 0.55 % tapentadol. Christoph taught at least 0.05-90 % tapentadol. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 10 is rendered prima facie obvious because Toll taught lipids and surfactants [0091-0092].

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim 8-9 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toll et al (US 2011/0021426 A1), in view of Christoph et al (US 2010/0311842 A1), further in view of both Williams et al (USP 6,638,981 B2) and of Merrick et al (2010).
The pre-AIA  35 U.S.C. 103(a) rejection over Toll and Christoph was previously described.

Although Toll generally taught preservatives as optional, Toll was silent the amount of preservatives when included, as recited in claims 8-9. Although Toll generally taught lipids and surfactants, as discussed, Toll was silent monoglycerides, as recited in claim 11 and surfactants having an HLB of at least 12, as recited in claim 12.
Williams taught that topical formulations require preservation from microbial contamination that can affect the stability of the formulation, and infect the user. The taught amount of preservative was 0.001 % to about 1 %, and the formulation was disclosed as comprising one or more preservatives, and/or mixtures thereof [col 15, lines 35-45].
Williams’ formulations included emulsions comprising monoglycerides, as lipophilic components [col 12, lines 25-26], and surfactants having an HLB within a range of about 8 to 18 (± 2), in order to stabilize the emulsion [col 14, lines 40-55 and col 15, lines 1-35]. 
Williams taught amounts of preservative(s), and did not specifically teach amounts at which preservatives were ineffective. However, Merrick taught that even though preservatives are a very small percentage of topical formulations, they should be added in amounts of about 0.5 % to 1 %, in order to protect the formulation [page 5/10, section entitled Determining how much preservative to add].
It is prima facie obvious to one of ordinary skill in the art to include, within Toll, preservatives in amounts totaling up to 1 %.  The ordinarily skilled artisan would be motivated to include preservatives in amounts as desired, in order to obtain the optimal formulation, and to protect the formulation as desired [Williams; col 15, lines 35-45 and Merrick; page 5/10, section entitled Determining how much preservative to add]. 
Further, regarding claim 8, the instant claim recites a preservative in an amount that, in the absence of tapentadol, is insufficient to preserve the composition. Within the broadest reasonable interpretation of the claim, the combined teachings of Toll, Williams and Merrick read on the claimed limitation. 
This is because the originally filed specification [0069-0083, 0092] disclosed that tapentadol has an antimicrobial effect that is dependent upon concentration (0.6 % and 1.25 % at Table 1) and upon pH (pH 8 at Tables 6-7 and 9). In other words, tapentadol does not always function as a preservative. The functionality (as a preservative) is conditional.
In the absence of these conditions, for example, where Toll (e.g., formulation pH of 4.5-8.5) and Christoph (e.g., tapentadol concentration of 0.05 to 90 %) taught pH and concentration values outside of tapentadol’s functionality as a preservative, Merrick suggests that preservatives protect topical formulations when included in amounts of 0.5 % to 1 %. Amounts less than 0.5 %, as disclosed by Williams (e.g., Williams taught preservative inclusion in as little as 0.001 %) suggests that the preservative would be included in amounts that, in the absence of tapentadol, is insufficient to preserve the composition.
Further, regarding claim 9, the instant claim recites preservatives in amounts of at most 5 %. Williams taught preservatives included at 0.001 % to 1 %; and, Merrick taught preservatives at amounts of 0.5 % to 1 %. The instant claim 9 is prima facie obvious over the combined teachings of Williams and Merrick.
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select a monoglyceride for incorporation into an emulsion, based on its recognized suitability for its intended use as a lipid, as taught by Williams.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to include within Toll, surfactants having an HLB of 8-18, as taught by Williams. An ordinarily skilled artisan would be motivated to stabilize the emulsion, as taught by Williams [Williams; col 14, lines 40-55 and col 15, lines 1-35]. In this regard, it is prima facie obvious to select a surfactant having an HLB of 8-18 for incorporation into an emulsion, based on its recognized suitability for its intended use as a surfactant and stabilizer, as taught by Williams.
The instant claim 12 recites an HLB value of at least 12. Williams taught a surfactant with an HLB value of about 8-18. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toll et al (US 2011/0021426 A1), in view of Christoph et al (US 2010/0311842 A1), further in view of O’Lenick, https://www.cosmeticsandtoiletries.com/formulating/function/viscositymod/3762622.html, 10/13/2008.
The pre-AIA  35 U.S.C. 103(a) rejection over Toll and Christoph was previously described.
Although Toll disclosed emulsions formulated as creams, Toll did not teach a composition exhibiting fluid characteristics of a psuedoplastic fluid, as recited in claim 13.
O’Lenick taught that the measurement of viscosity is a fundamental analysis for raw materials and finished products. Shear thinning, or psuedoplastic behavior, is very common for emulsions, such as creams [1st and 3rd paragraphs].
Since Toll taught emulsions formulated as creams, it would have been prima facie obvious to one of ordinary skill in the art to formulate Toll with psuedoplastic fluid behavior. An ordinarily skilled artisan would have been so motivated, because emulsions are commonly formulated with pseudoplastic fluidity, as taught by O’Lenick.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toll et al (US 2011/0021426 A1), in view of Christoph et al (US 2010/0311842 A1), further in view of Williams et al (USP 6,638,981 B2) and further in view of Simon et al (EP 0 391 369 B1).
The 35 U.S.C. 103(a) rejection over Toll, Christoph and Williams was previously described.
Additionally, Toll disclosed stable compositions [0083]; however was silent stability under accelerated conditions of at least 3 months.
Williams disclosed stability, for at least 2 months, under storage conditions of 25 °C/60% RH., 30° C/60% RH, and 40° C/75% RH [col 29, lines 10-12; col 30, lines 1-5]. Williams further disclosed that stable compositions are needed in the art [col 2, lines 38-40].
The combined Toll and Williams did not specifically describe stability for at least 3 months, as recited in claim 14.
However, Simon disclosed [page 2, lines 3-5] emulsions having an outstanding long-term stability (e.g., more than 14 months taught at page 7, Example 3).
Since the combined Toll and Williams taught that stable emulsions are needed in the art, it would have been prima facie obvious to one of ordinary skill in the art to formulate Toll and Williams with a shelf life of more than 14 months. An ordinarily skilled 

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,446,008 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (semisolid compositions of tapentadol) recited in the claims of the issued patent falls within the genus (pharmaceutical compositions of tapentadol) recited in the claims of the instant application, and thus read on the instant claims.
Response to Arguments

The Examiner responds that allowable subject matter has not been identified in the present application. The double patenting rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612